Name: Commission Regulation (EEC) No 2386/93 of 27 August 1993 not to accept tenders submitted in response to the 98th partial invitation to tender opened as a general intervention measure pursuant to Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 93 Official Journal of the European Communities No L 218/35 COMMISSION REGULATION (EEC) No 2386/93 of 27 August 1993 not to accept tenders submitted in response to the 98th partial invitation to tender opened as a general intervention measure pursuant to Regulation (EEC) No 1627/89 Whereas, after examination of the tenders submitted for the 98th partial invitation tender and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings and prices, it has been decided not to proceed with the tendering proce ­ dure ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1 25/93 (2), and in particular Article 6 (8) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (J), as last amended by Regulation (EEC) No 1759/93 (4), an invitation to tender was opened by Article 1 ( 1 ) of Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (*), as last amended by Regulation (EEC) No 2317/93 (6) ; Whereas, in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89 , a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 1 1 (2) of that Regula ­ tion, a decision may be taken not to proceed with the tendering procedure ; HAS ADOPTED THIS REGULATION : Article 1 No award shall be made against the 98th partial invitation to tender opened by Article 1 ( 1 ) of Regulation (EEC) No 1627/89 . Article 2 This Regulation shall enter into force on 30 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 August 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28. 6. 1968, p . 24. 0 OJ No L 18, 27. 1 . 1993, p. 1 . 0 OJ No L 91 , 4. 4 . 1989, p . 5 . (4) OJ No L 161 , 2. 7. 1993, p. 59 . 0 OJ No L 159, 10 . 6 . 1989, p . 36 . (6) OJ No L 209, 20. 8 . 1993, p . 14.